Appeal from an order of the Supreme Court, Erie County (Frederick J Marshall, J), entered May 11, 2005. The order, among other things, granted those parts of the motion of plaintiff for summary judgment on the cause of action seeking reformation of a policy of insurance and partial summary judgment on liability on the cause of action for breach of contract.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.